AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

        This Amended and Restated Stockholders Agreement (this “Agreement”) is
made and entered into as of July 30, 2004 by and among MSO Medical, Inc., a
Delaware corporation (the “Company”), the persons and entities listed on
Exhibit A attached hereto (the “Investors”) and the persons and entitles listed
on Exhibit B attached hereto (the “Common Holders”).

        A.    The Company and certain of the Investors have previously entered
into that certain Series A Convertible Preferred Stock Purchase Agreement dated
March 28, 2004 (the “Prior Series A Agreement”) pursuant to which such Investors
(the “Prior Series A Holders”) purchased shares of the Company’s Series A
Convertible Preferred Stock (the “Series A Stock”).

        B.    The Company and the Prior Series A Holders have also previously
entered into that certain Stockholders Agreement dated March 28, 2004 (the
“Prior Agreement”);

        C.    Each Common Holder is the beneficial owner of the number of shares
of Common Stock of the Company (the “Common Stock”) set forth next to his, her
or its name on Exhibit B hereto.

        D.    Certain of the Investors are purchasing additional shares of the
Company’s Series A Stock pursuant to that certain Series A Convertible Preferred
Stock Subscription Agreement dated as of even date herewith (the “Purchase
Agreement”);

        E.    The Prior Series A Holders now desire to amend and restate the
Prior Agreement and accept the rights and covenants hereof in lieu of their
rights and covenants under the Prior Agreement and to add the new Investors as
parties hereto.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the parties hereto agree to amend and
restate the Prior Agreement as follows:

        1.   GENERAL.

    1.1.           Definitions. As used in this Agreement the following terms
shall have the following respective meanings:


    (a)           Equity Securities. The term “Equity Securities” shall mean any
securities having voting rights in the election of the Board of Directors of the
Company, or any securities evidencing an ownership interest in the Company, or
any securities convertible into, or exchangeable or exercisable for, any shares
of the foregoing, or any agreement or commitment to issue any of the foregoing.


    (b)           New Securities. The term “New Securities” shall mean any
Equity Securities of the Company, whether now authorized or not and securities
of any type whatsoever that are, or may become, convertible or exchangeable into
such Equity Securities; provided, however, that the term “New Securities” does
not include:


--------------------------------------------------------------------------------

    (1)            shares of Common Stock issued or issuable upon conversion of
the outstanding shares of the Series A Stock;


    (2)            shares of Common Stock issued or issuable pursuant to stock
dividends, stock splits, distributions or similar transactions on the Series A
Stock and the Common Stock;


    (3)            up to 750,000 shares of Common Stock (or options, warrants or
rights therefor) (such number of shares to be calculated net of any repurchases
and cancellations of such shares by the Company and net of any such expired or
terminated options, or rights and to be proportionally adjusted to reflect any
stock splits, stock dividends, recapitalizations or the like) granted, issued or
issuable to employees, officers, directors, contractors, consultants or advisers
to the Company pursuant to the Company’s 2004 Equity Incentive Plan;


    (4)            shares of the Company’s Common Stock, or options, warrants or
rights to purchase Common Stock, issued or issuable to financial institutions or
lessors in connection with equipment lease financing arrangements, real estate
leases, credit arrangements, debt financings or other similar commercial
transactions approved by the Board of Directors;


    (5)            shares of Common Stock, or options, warrants or rights to
purchase Common Stock, issued for consideration other than cash pursuant to a
merger, consolidation, acquisition or similar business combination approved by
the Board of Directors;


    (6)            shares of Series A Stock issued under the Purchase Agreement,
as such agreement may be amended;


    (7)            shares of Common Stock issuable upon exercise of any options,
warrants, convertible securities or rights to purchase any securities of the
Company outstanding as of the date of this Agreement and any securities issuable
upon the conversion thereof; and


    (8)            shares of the Company’s Common Stock issued or issuable by
the Company to the public pursuant to a registration statement filed under the
Securities Act.


    (c)           Qualified Public Offering. The term “Qualified Public
Offering” means an underwritten sale of Common Stock of the Company to the
public pursuant to a registration statement filed with, and declared effective
by, the SEC under the Securities Act, covering the offer and sale of Common
Stock to the public at an aggregate gross public offering price (calculated
before deduction of underwriters’ discounts and commissions) of at least Fifteen
Million Dollars ($15,000,000).


    (d)           Sale. The term “Sale” shall mean (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation but excluding any merger effected exclusively for the purposes of
changing the domicile of the Company); or (ii) a sale, license, assignment or
other disposition of all or substantially all of the assets of the Company;
unless, in the case of (i) or (ii) the Company’s stockholders of record as
constituted immediately prior to such acquisition or sale will, immediately
after such acquisition or sale (by virtue or securities issued as consideration
for the Company’s acquisition or sale or otherwise ) hold at least 50% of the
voting power of the surviving or acquiring entity.


2

--------------------------------------------------------------------------------

    (e)           SEC. The term “SEC” or “Commission” means the U.S. Securities
and Exchange Commission.


    (f)           Securities Act. The term “Securities Act” means the Securities
Act of 1933, as amended.


    2.           RESTRICTIONS ON TRANSFER; CONVERSION PRICE ADJUSTMENT.


    2.1.            Except as otherwise provided in this Agreement, the Common
Holders will not sell, assign, transfer, pledge, hypothecate, or otherwise
encumber or dispose of in any way, all or any part of or any interest in the
Equity Securities now or hereafter owned or held by the Common Holders. Any
sale, assignment, transfer, pledge, hypothecation or other encumbrance or
disposition of Equity Securities not made in conformance with this Agreement
shall be null and void, shall not be recorded on the books of the Company and
shall not be recognized by the Company.


    2.2.            In addition to the restrictions on transfer set forth
elsewhere in this Agreement, each Common Holder shall, subject to Section 3.4,
retain no less than ninety percent (90%) of their Equity Securities held on the
date of this Agreement until the Investors shall have received one hundred
twenty-five percent (125%) of their investment in the Series A Stock. The
provisions of this Section 2.2 shall immediately terminate upon the first to
occur of (a) the closing of a Qualified Public Offering, or (b) the conversion
of a majority of the Series A Stock into Common Stock.


    3.           RIGHT OF FIRST REFUSAL AND CO-SALE.


    3.1.           Right of First Refusal.


    (a)           Transfer Notice. If at any time any Common Holder proposes to
transfer Equity Securities to one or more third parties pursuant to an
understanding with such third parties (a “Transfer”), then the Common Holder
shall give the Company and each Investor written notice of the Common Holder’s
intention to make the Transfer (the “Transfer Notice”), which Transfer Notice
shall include (i) a description of the Equity Securities to be transferred
(“Offered Shares”), (ii) the identity of the prospective transferee(s), (iii)
the date and time of the closing of the Transfer, and (iv) the consideration and
the other material terms and conditions upon which the proposed Transfer is to
be made. The Transfer Notice shall certify that the Common Holder has received a
firm offer from the prospective transferee(s) and in good faith believes a
binding agreement for the Transfer is obtainable on the terms set forth in the
Transfer Notice. The Transfer Notice shall also include a copy of any written
proposal, term sheet or letter of intent or other agreement relating to the
proposed Transfer.


3

--------------------------------------------------------------------------------

    (b)           Company’s Option. The Company shall have an option for a
period of ten (10) days from receipt of the Transfer Notice to elect to purchase
the Offered Shares at the same price and subject to the same material terms and
conditions as described in the Transfer Notice. The Company may exercise such
purchase option, and thereby, purchase all (or a portion of) the Offered Shares
by notifying the Common Holder in writing before expiration of such ten (10) day
period as to the number of such shares which it wishes to purchase. If the
Company gives the Common Holder notice that it desires to purchase such shares,
then payment for the Offered Shares shall be by check or wire transfer, against
delivery of the Offered Shares to be purchased at a place agreed upon between
the parties and at the time of the scheduled closing therefor, which shall be no
later than forty-five (45) days after the Company’s receipt of the Transfer
Notice, unless the Transfer Notice contemplated a later closing with the
prospective third party transferee(s) or unless the value of the purchase price
has not yet been established pursuant to Section 3.1(e). If the Company fails to
purchase all of the Offered Shares by exercising the option granted in this
Section 3.1(b) within the period provided, the Offered Shares shall be subject
to the options granted to the Investors pursuant to this Agreement.


    (c)           Additional Transfer Notice. Subject to the Company’s right set
forth in Section 3.1(b), if at any time the Common Holder proposes a Transfer,
then, after the Company has declined to purchase all, or a portion, of the
Offered Shares, the Common Holder shall give each Investor an “Additional
Transfer Notice” which shall include all of the information and certifications
required in a Transfer Notice and shall additionally identify the Offered Shares
which the Company has declined to purchase (the “Remaining Shares”) and briefly
describe the Investors’ rights of first refusal and co-sale rights with respect
to the proposed Transfer.


    (d)           Investors’ Option. The Investors shall have an option for a
period of twenty (20) days from the Investors’ receipt of the Additional
Transfer Notice from the Common Holder set forth in Section 3.1(c) to elect to
purchase their respective pro rata share of the Remaining Shares at the same
price and subject to the same material terms and conditions as described in the
Additional Transfer Notice. Each Investor may exercise such purchase option and,
thereby, purchase all or any portion of his, her or its pro rata share (with any
reallotments as provided below) of the Remaining Shares, by notifying the Common
Holder and the Company in writing, before expiration of the twenty (20) day
period as to the number of such shares which he, she or it wishes to purchase
(including any reallotment). Each Investor’s pro rata share of the Remaining
Shares shall be a fraction of the Remaining Shares, of which the number of
Equity Securities owned by such Investor on the date of the Transfer Notice
shall be the numerator and the total number of Equity Securities held by the
Common Holder and all Investors on the date of the Transfer Notice shall be the
denominator. Each Investor shall have a right of reallotment such that, if any
other Investor fails to exercise the right to purchase its full pro rata share
of the Remaining Shares, the other participating Investors may exercise an
additional right to purchase, on a pro rata basis, the Remaining Shares not
previously purchased. Each Investor shall be entitled to apportion Remaining
Shares to be purchased among its partners and affiliates, provided that such
Investor notifies the Common Holder of such allocation. If an Investor gives the
Common Holder notice that it desires to purchase its pro rata share of the
Remaining Shares and, as the case may be, its reallotment, then payment for the
Remaining Shares shall be by check or wire transfer, against delivery of the
Remaining Shares to be purchased at a place agreed upon between the parties and
at the time of the scheduled closing therefor, which shall be no later than
forty-five (45) days after the Company’s receipt of the Transfer Notice, unless
the Transfer Notice contemplated a later closing with the prospective third
party transferee(s) or unless the value of the purchase price has not yet been
established pursuant to Section 3.1(e).


4

--------------------------------------------------------------------------------

    (e)           Valuation of Property. Should the purchase price specified in
the Transfer Notice or Additional Transfer Notice be payable in property other
than cash or evidences of indebtedness, the Company (or the Investors) shall
have the right to pay the purchase price in the form of cash equal in amount to
the value of such property. If the Common Holder and the Company (or the
Investors) cannot agree on such cash value within ten (10) days after the
Company’s receipt of the Transfer Notice (or the Investors’ receipt of the
Additional Transfer Notice), the valuation shall be made by an appraiser of
recognized standing selected by the Common Holder and the Company (or the
Investors) or, if they cannot agree on an appraiser within twenty (20) days
after the Company’s receipt of the Transfer Notice (or the Investors’ receipt of
the Additional Transfer Notice), each shall select an appraiser of recognized
standing and the two appraisers shall designate a third appraiser of recognized
standing, whose appraisal shall be determinative of such value. The cost of such
appraisal shall be shared equally by the Common Holder and the Company (or the
Investors pro rata based on the number of shares each Investor was interested in
purchasing pursuant to this Section 3). If the time for the closing of the
Company’s purchase (or the Investors’ purchase) has expired but for the
determination of the value of the purchase price offered by the prospective
transferee(s), then such closing shall held on or prior to the fifth business
day after such valuation shall have been made pursuant to this subsection.


    3.2.           Right of Co-Sale.


    (a)            To the extent the Company and the Investors do not exercise
their respective rights of refusal as to all of the Offered Shares pursuant to
Section 3.1, then each Investor (a “Selling Investor” for purposes of this
Section 3.2) which notifies the Common Holder in writing within thirty (30) days
after receipt of the Transfer Notice referred to in Section 3.1(a), shall have
the right to participate in such sale of Offered Shares on the same terms and
conditions as specified in the Transfer Notice. Such Selling Investor’s notice
to the Common Holder shall indicate the number of shares of Equity Securities
the Selling Investor wishes to sell under his, her or its right to participate.
To the extent one or more of the Investors exercise such right of participation
in accordance with the terms and conditions set forth below, the number of
shares of Equity Securities that the Common Holder may sell in the Transfer
shall be correspondingly reduced.


    (b)            Each Selling Investor may sell all or any part of that number
of shares of Equity Securities equal to the product obtained by multiplying (i)
the aggregate number of shares of Equity Securities covered by the Transfer
Notice by (ii) a fraction, the numerator of which is the number of Equity
Securities owned by the Selling Investor on the date of the Transfer Notice and
the denominator of which is the total number of Equity Securities owned by the
Common Holder and all of the Selling Investors on the date of the Transfer
Notice.


5

--------------------------------------------------------------------------------

    (c)            Each Selling Investor shall effect its participation in the
sale by promptly delivering to the Common Holder for transfer to the prospective
purchaser one or more certificates, properly endorsed for transfer, which
represent:


    (1)            the type and number of Equity Securities which such Selling
Investor elects to sell; or


    (2)            that number of Equity Securities which are at such time
convertible into the number of shares of Common Stock which such Selling
Investor elects to sell; provided, however, that if the prospective third-party
purchaser objects to the delivery of Equity Securities in lieu of Common Stock,
such Selling Investor shall convert such Equity Securities into Common Stock and
deliver Common Stock as provided in this Section 3.2. The Company agrees to make
any such conversion concurrent with the actual transfer of such shares to the
purchaser and contingent on such transfer.


    (d)            The stock certificate or certificates that the Selling
Investor delivers to the Common Holder pursuant to Section 3.2(c) shall be
transferred to the prospective purchaser in consummation of the sale of the
Equity Securities pursuant to the terms and conditions specified in the Transfer
Notice, and the Common Holder shall concurrently therewith remit to such Selling
Investor that portion of the sale proceeds to which such Selling Investor is
entitled by reason of its participation in such sale. To the extent that any
prospective purchaser or purchasers prohibits such assignment or otherwise
refuses to purchase shares or other securities from a Selling Investor
exercising its rights of co-sale hereunder, the Common Holder shall not sell to
such prospective purchaser or purchasers any Equity Securities unless and until,
simultaneously with such sale, the Common Holder shall purchase such shares or
other securities from such Selling Investor for the same consideration and on
the same terms and conditions as the proposed transfer described in the Transfer
Notice.


    3.3.           Non-Exercise of Rights. To the extent that the Company and
the Investors have not exercised their rights to purchase the Offered Shares or
the Remaining Shares within the time periods specified in Section 3.1 and the
Investors have not exercised their rights to participate in the sale of the
Offered Shares or the Remaining Shares within the time periods specified in
Section 3.2, the Common Holder shall have a period of thirty (30) days from the
expiration of such rights in which to sell the Offered Shares or the Remaining
Shares, as the case may be, upon terms and conditions (including the purchase
price) no more favorable than those specified in the Transfer Notice to the
third-party transferee(s) identified in the Transfer Notice. The third-party
transferee(s) shall acquire the Remaining Shares free and clear of subsequent
rights of first refusal and co-sale rights under this Agreement. In the event
the Common Holder does not consummate the sale or disposition of the Remaining
Shares within the thirty (30) day period from the expiration of these rights,
the Company’s first refusal rights and the Investors’ first refusal rights and
co-sale rights shall continue to be applicable to any subsequent disposition of
the Offered Shares or the Remaining Shares by the Common Holder until such right
lapses in accordance with the terms of this Agreement.


    3.4.           Limitations to Rights of Refusal and Co-Sale. Notwithstanding
the provisions of Section 3.1 and 3.2 of this Agreement, any Common Holder may,
with the written consent of a majority in interest of the Investors (which
consent shall not be unreasonably withheld), sell, transfer or otherwise assign,
with or without consideration, Equity Securities to any spouse or member of such
Common Holder’s immediate family, or to a custodian, trustee (including a
trustee of a voting trust), executor, or other fiduciary for the account of the
Common Holder’s spouse or members of the Common Holder’s immediate family, or to
a trust for the Common Holder’s own self, or a charitable remainder trust.


6

--------------------------------------------------------------------------------

    3.5.           Prohibited Transfers.


    (a)            In the event a Common Holder should sell any Equity
Securities in contravention of the co-sale rights under Section 3.2 (a
“Prohibited Transfer”), the Investors, in addition to such other remedies as may
be available at law, in equity or hereunder, shall have the put option provided
below, and the Common Holder shall be bound by the applicable provisions of such
option.


    (b)            In the event of a Prohibited Transfer, each Investor shall
have the right to sell to the Common Holder the type and number of shares of
Equity Securities equal to the number of shares each Investor would have been
entitled to transfer to the third-party transferee(s) under Section 3.2 hereof
had the Prohibited Transfer been effected pursuant to and in compliance with the
terms hereof. Such sale shall be made on the following terms and conditions:


    (1)            The price per share at which the shares are to be sold to the
Common Holder shall be equal to the price per share paid by the third-party
transferee(s) to the Common Holder in the Prohibited Transfer. The Common Holder
shall also reimburse each Investor for any and all fees and expenses, including
legal fees and expenses, incurred pursuant to the exercise or the attempted
exercise of the Investor’s rights under Section 3.2.


    (2)            Within ninety (90) days after the later of the dates on which
the Investor (A) received notice of the Prohibited Transfer or (B) otherwise
became aware of the Prohibited Transfer, each Investor shall, if exercising the
option created hereby, deliver to the Holder the certificate or certificates
representing shares to be sold, each certificate to be properly endorsed for
transfer.


    (3)            The Common Holder shall, upon receipt of the certificate or
certificates for the shares to be sold by a Investor, pursuant to this Section
3.5, pay the aggregate purchase price therefor and the amount of reimbursable
fees and expenses, as specified in subparagraph 3.5(b)(1), in cash or by other
means acceptable to the Investor.


    4.           DRAG-ALONG RIGHT.


    4.1.            If the holders of a majority of the Series A Stock (the
“Triggering Investors”) shall approve in writing or by meeting, as evidenced by
a writing reflecting such approval, a Sale, then the Company shall provide
written notice of such approval (the “Sale Notice”) to the other Investors and
the Common Holders (collectively, the “Other Holders”), which notice shall
include reasonable details of the Sale, including the proposed time and place of
the closing and the consideration to be received by the Triggering Investors and
the Other Holders. Upon the expiration of a ten (10) day period after the Other
Holders receive the Sale Notice, each of the Other Holders shall be obligated to
and shall: (a) sell, transfer and deliver, or cause to be sold, transferred and
delivered, to the proposed purchaser or transferee all of his, her or its shares
of capital stock of the Company in the Sale at the closing thereof on the same
terms and for the same consideration, according to the different rights and
preferences of each class and series of capital stock of the Company pursuant to
the Certificate, as that received by the Triggering Investors (and deliver
certificates for such shares at the closing, free and clear of all liens and
encumbrances); and (b) if stockholder approval of the Sale is required, vote all
of his, her or its shares of capital stock of the Company, or provide an
irrevocable proxy to vote his, her or its shares, in favor thereof.
Notwithstanding the foregoing, no Triggering Investor or Other Holder subject to
this Section 4 shall be required to make any representations or warranties or
provide any indemnities in any agreement used to effect a Sale, except relating
to ownership of capital stock of the Company by such Triggering Investor or
Other Holder, their due execution of such agreement and the enforceability of
such agreement as to such Triggering Investor or Other Holder.


7

--------------------------------------------------------------------------------

    4.2.            In connection with a Sale, each of the Triggering Investors
and Other Holders hereby expressly waives, to the extent permitted under
applicable law, the applicability of the provisions for dissenters’ or appraisal
rights set forth in Section 262 of the Delaware General Corporation Law, and
expressly agrees that it shall not be entitled, under any circumstances in
connection with such Sale, to exercise any such dissenters’ or appraisal rights.


    5.           PREEMPTIVE RIGHT.


    5.1.           General. Each Investor and any party to whom such Investor’s
rights under this Section 5 have been duly assigned in accordance with this
Agreement has the right of first refusal to purchase such Investor’s Pro Rata
Share (as defined below), of all (or any part) of any New Securities that the
Company may from time to time issue after the date of this Agreement; provided
that such Investor (or permitted assignee) is an “accredited investor” as such
term is defined in Regulation D under the Securities Act. An Investor’s “Pro
Rata Share” for purposes of this right of first refusal is the ratio of (a) the
number of Equity Securities as to which such Investor is the holder, to (b) the
number of issued and outstanding Equity Securities of the Company.


    5.2.           Procedures. In the event that the Company proposes to
undertake an issuance of New Securities, it shall give to each Investor a
written notice of its intention to issue New Securities (the “Notice”),
describing the type of New Securities and the price and the general terms upon
which the Company proposes to issue such New Securities, given in accordance
with Section 8.2 hereof. Each Investor shall have twenty (20) days from the date
such Notice is effective, as determined pursuant to Section 8.2 hereof based
upon the manner or method of notice, to agree in writing to purchase such
Investor’s Pro Rata Share of such New Securities for the price and upon the
general terms specified in the Notice by giving written notice to the Company
and stating therein the quantity of New Securities to be purchased (not to
exceed such Investor’s Pro Rata Share). If any Investor fails to so agree in
writing within such twenty (20) day period to purchase such Investor’s full Pro
Rata Share of an offering of New Securities (a “Nonpurchasing Investor”), then
such Nonpurchasing Investor shall forfeit the right hereunder to purchase that
part of his Pro Rata Share of such New Securities that he, she or it did not so
agree to purchase and the Company shall promptly give each Investor who has
timely agreed to purchase his full Pro Rata Share of such offering of New
Securities (a “Purchasing Investor”) written notice of the failure of any
Nonpurchasing Investor to purchase such Nonpurchasing Investor’s full Pro Rata
Share of such offering of New Securities (the “Overallotment Notice”). Each
Purchasing Investor shall have a right of overallotment such that such
Purchasing Investor may agree to purchase a portion of the Nonpurchasing
Investors’ unpurchased Pro Rata Shares of such offering on a pro rata basis
according to the relative Pro Rata Shares of the Purchasing Investors, at any
time within five (5) days after receiving the Overallotment Notice.


8

--------------------------------------------------------------------------------

    5.3.           Failure to Exercise. In the event that the Investors fail to
exercise in full the right of first refusal within such twenty (20) plus five
(5) day period, then the Company shall have sixty (60) days thereafter to sell
the New Securities with respect to which the Investors’ rights of first refusal
hereunder were not exercised, at a price and upon general terms not materially
more favorable to the purchasers thereof than specified in the Company’s Notice
to the Investors. In the event that the Company has not issued and sold the New
Securities within such sixty (60) day period, then the Company shall not
thereafter issue or sell any New Securities without again first offering such
New Securities to the Investors pursuant to this Section 5.


    6.           BOARD OF DIRECTORS.


    6.1.           Size of Board of Directors. During the term of this
Agreement, each Investor and each Common Holder, in his, her or its capacity as
a holder of the Company’s Equity Securities, agrees to vote all Equity
Securities now or hereafter directly or indirectly owned (of record or
beneficially) by such Investor or Common Holder to maintain the authorized
number of members of the Board of Directors of the Company at six (6) directors.


    6.2.           Election of Board of Directors.


    (a)            During the term of this Agreement, each Investor and Common
Holder agrees to vote (in accordance with the voting provisions of the
Certificate) all Equity Securities now or hereafter directly or indirectly owned
(of record or beneficially) by such Investor or Common Holder, in such manner as
may be necessary to elect (and maintain in office):


    (1)            One (1) member of the Company’s Board of Directors designated
by New England Partners Capital, L.P. (the “New England Director”), who shall
initially be Ed Snape;


    (2)            One (1) member of the Company’s Board of Directors who shall
be designated by Commonwealth Associates, L.P. (the “Commonwealth Director”);


    (3)            One (1) member of the Company’s Board of Directors who shall
be Albert Henry (the “CEO Director”);


    (4)            One (1) member of the Company’s Board of Directors who shall
be Steven Straus (the “President Director”); and


9

--------------------------------------------------------------------------------

    (5)            Two (2) members of the Company’s Board of Directors who shall
be designated by holders of a majority of the Series A Stock Holders (the
“Series A Directors”), one of whom shall initially be Randolph C. Steer, M.D.,
Ph. D.


    (b)            In the event of the resignation, death, removal or
disqualification of


    (1)            the New England Director, New England Partners Capital, L.P.
shall promptly nominate a new director, and, after written notice of the
nomination has been given to the other parties, each Investor and each Common
Holder shall vote its Equity Securities to elect such nominee to the Board of
Directors; or


    (2)            the Commonwealth Director, Commonwealth Associates, L.P.
shall promptly nominate a new director, and, after written notice of the
nomination has been given to the other relevant parties, each Investor and
Common Holder shall vote their respective Equity Securities to elect such
nominee to the Board of Directors;


    (3)            the CEO Director or the President Director, the remaining
board members by unanimous written consent shall promptly nominate a new
director who succeeds to the applicable management position, and, after written
notice of the nomination has been given to the other relevant parties, each
Investor and Common Holder shall vote their respective Equity Securities to
elect such nominee to the Board of Directors; and


    (4)            one or more of the Series A Directors, the holders of the
Series A Preferred shall promptly nominate a new director, and, after written
notice of the nomination has been given to the other relevant parties, each
Investor and Common Holder shall vote their respective Equity Securities to
elect such nominee to the Board of Directors.


    6.3.           No Liability for Election of Recommended Director. None of
the parties hereto and no officer, director, stockholder, partner, employee or
agent of any party makes any representation or warranty as to the fitness or
competence of the nominee of any party hereunder to serve on the Board of
Directors by virtue of such party’s execution of this Agreement or by the act of
such party in voting for such nominee pursuant to this Agreement.


    7.           CERTAIN COVENANTS


    7.1       Reverse Merger. The parties hereby acknowledge that the Company
intends to enter into a reverse merger with and into a publicly traded entity
whereby the publicly traded entity will be the surviving entity. The Company
hereby agrees that it will use its best efforts to ensure the rights,
preferences and privileges of the Series A Stock set forth in the Company’s
Amended and Restated Certificate of Incorporation and the rights of the holders
of such Series A Stock set forth in this Agreement the Amended and Restated
Registration Rights Agreement dated as of even date herewith shall continue and
be adopted and agreed to by any such surviving entity.


10

--------------------------------------------------------------------------------

    8.           REPRESENTATIONS AND WARRANTIES


    8.1.            Each Common Holder represents and warrants to the Investors
and the Company that (a) such Common Holder now owns the shares of Common Stock
set forth next to such Common Holder’s name on Exhibit B, free and clear of
liens or encumbrances, and has not, prior to or on the date of this Agreement,
executed or delivered any proxy or entered into any other voting agreement or
similar arrangement other than one which has expired or terminated prior to the
date hereof, and (b) such Common Holder has full power and capacity to execute,
deliver and perform this Agreement, which has been duly executed and delivered
by, and evidences the valid and binding obligation of, such Common Holder
enforceable in accordance with its terms.


    8.2.            Each Investor represents and warrants to the Investors and
the Company that (a) such Investor now owns, or will own upon the Closing (as
defined in the Series A Agreement), the number of shares of Series A Stock set
forth next to such Investor’s name on Exhibit A, free and clear of any liens or
encumbrances, and has not, prior to or on the date of this Agreement, executed
or delivered any proxy or entered into any other voting agreement or similar
arrangement other than one which has expired or terminated prior to the date
hereof, and (b) such Investor has full power and capacity to execute, deliver
and perform this Agreement, which ahs been duly executed and delivered by, and
evidences the binding obligation of, such Investor in accordance with its terms.


    9.           GENERAL PROVISIONS.


    9.1.           Amendment and Waiver of Rights. Any provision of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of (i) the Company, (ii) the
holders of a majority of the Series A Stock (and/or any of their permitted
successors or assigns), and (iii) a majority in interest of the Common Holders
(and/or any of their permitted successors or assigns). Any amendment or waiver
effected in accordance with this Section 9.1 shall be binding upon each
Investor, each Common Holder, each permitted successor or assignee of such
Investor or Common Holder, and the Company. Notwithstanding anything to the
contrary contained herein, if the Company shall issue additional shares of its
Series A Stock, any purchaser thereof shall become a party to this Agreement by
executing delivering an additional counterpart signature page to this Agreement
and shall be deemed and “Investor” and a party hereunder for all purposes.


    9.2.           Notices. Any and all notices required or permitted to be
given to a party pursuant to the provisions of this Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iv) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries.


11

--------------------------------------------------------------------------------

    All notices for delivery outside the United States will be sent by facsimile
or by express courier. Notices by facsimile shall be machine verified as
received. All notices not delivered personally or by facsimile will be sent with
postage and/or other charges prepaid and properly addressed to the party to be
notified at the address or facsimile number as follows, or at such other address
or facsimile number as such other party may designate by one of the indicated
means of notice herein to the other parties hereto as follows:


    (a)        if to an Investor, at such Investor’s respective address as set
forth on Exhibit A hereto;


    (b)            if to the Company, marked “Attention: Chief Financial
Officer”, at 2333 Waukegan Road, Suite 175, Bannockburn, IL 60015, Facsimile:
(847) 267-0518;


    (c)            if to a Common Holder, at such Common Holder’s respective
address as set forth on Exhibit B hereto.


    9.3.           Assignment of Rights. The rights of an Investor under this
Agreement may be assigned only to: (i) any partner or retired partner of such
Investor which is a partnership, (ii) any member or former member of such
Investor which is a limited liability company, (iii) any family member or trust
for the benefit of any individual Investor, (iv) any transferee who acquires at
least one percent (1%) of the Company’s issued and outstanding Equity
Securities, or (v) any affiliated venture capital fund of an Investor or any
limited partner thereof, provided that the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee and the securities with respect to which such rights are being
assigned, and such transferee or assignee shall be bound by and comply with the
obligations of such Investor under this Agreement.


    9.4.           Additional Equity Securities. In the event that subsequent to
the date of this Agreement any Equity Securities are issued on, or in exchange
for, any of the Common Stock and/or Series A Stock, as the case may be, held by
the Common Holders and the Investors by reason of any stock dividend, stock
split, combination of shares, reclassification or the like, such Equity
Securities shall be deemed to be subject to the terms of this Agreement.


    9.5.           Legend.


    (a)            Concurrently with the execution of this Agreement, there
shall be imprinted or otherwise placed, on certificates representing the Equity
Securities held by the Investors and the Common Holders, the following
restrictive legend (“Legend”):


  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A STOCKHOLDERS AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE
SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH SHARES
SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SUCH
AGREEMENT. A COPY OF SUCH STOCKHOLDERS AGREEMENT WILL BE FURNISHED TO THE RECORD
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL PLACE OF BUSINESS.”


12

--------------------------------------------------------------------------------

    (b)            The Company agrees that, during the term of this Agreement,
it will not remove, and will not permit to be removed (upon registration of
transfer, reissuance or otherwise), the Legend from any such certificate and
will place or cause to be placed the Legend on any new certificate issued to
represented the Equity Securities held by the Investors and the Common Holders
theretofore represented by a certificate carrying the Legend.


    9.6.           Specific Performance. The parties hereto hereby declare that
it is impossible to measure in money the damages which will accrue to a party
hereto or to their heirs, personal representatives, or assigns by reason of a
failure to perform any of the obligations under this Agreement and agree that
the terms of this Agreement shall be specifically enforceable. If any party
hereto or his heirs, personal representatives, or assigns institutes any action
or proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
herein that such party or such personal representative has an adequate remedy at
law, and such person shall not offer in any such action or proceeding the claim
or defense that such remedy at law exists.


    9.7.           Term. This Agreement shall commence on the Effective Date and
shall terminate and be of no further force or effect upon the first to occur of
(a) the date on which a majority of the Series A Stock outstanding as of the
date hereof is no longer outstanding whether by virtue of conversion, redemption
or repurchase, or (b) a Sale.


    9.8.           Entire Agreement. This Agreement and the documents referred
to herein, together with all the Exhibits hereto and thereto, constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this Agreement, and supersede any and all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.


    9.9.           Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to that body of laws pertaining to conflict of laws.


    9.10.           Severability. If any provision of this Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement. Notwithstanding the
foregoing, if the value of this Agreement based upon the substantial benefit of
the bargain for any party is materially impaired, which determination as made by
the presiding court or arbitrator of competent jurisdiction shall be binding,
then both parties agree to substitute such provision(s) through good faith
negotiations.


13

--------------------------------------------------------------------------------

    9.11.           Third Parties. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their successors and assigns, any rights or remedies under or by reason of
this Agreement.


    9.12.           Successors And Assigns. Subject to the provisions of Section
9.3 of this Agreement, the rights and obligations of the parties hereunder will
be binding upon and inure to the benefit of their respective successors,
assigns, heirs, executors, administrators and legal representatives.


    9.13.           Titles and Headings. The titles, captions and headings of
this Agreement are included for ease of reference only and will be disregarded
in interpreting or construing this Agreement. Unless otherwise specifically
stated, all references herein to “sections” and “exhibits” will mean “sections”
and “exhibits” to this Agreement.


    9.14.           Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.


    9.15.           Costs And Attorneys’ Fees. In the event that any action,
suit or other proceeding is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover all of such party’s costs and attorneys’ fees incurred in each such
action, suit or other proceeding, including any and all appeals or petitions
therefrom.


    9.16.           Adjustments for Stock Splits, Etc. Wherever in this
Agreement there is a reference to a specific number of shares of Common Stock or
Preferred Stock of the Company of any class or series, then, upon the occurrence
of any subdivision, combination or stock dividend of such class or series of
stock, the specific number of shares so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the affect on the
outstanding shares of such class or series of stock by such subdivision,
combination or stock dividend.


    9.17.           Aggregation of Stock. All shares held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.


    9.18.           Further Assurances. The parties agree to execute such
further documents and instruments and to take such further actions as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


    9.19.           Facsimile Signatures. This Agreement may be executed and
delivered by facsimile and upon such delivery the facsimile signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.


[Remainder of page intentionally left blank]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Stockholders Agreement as of the date and year first written above.

"Company" MSO Medical, Inc.  
By:                                                                                                  
      Albert Henry       Chairman and Chief Executive Officer


SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Stockholders Agreement as of the date first written above.

"Investor" NAME OF INVESTING ENTITY
                                                                                   
  AUTHORIZED SIGNATORY  
By:                                                                             
Name: Title:   ADDRESS FOR NOTICE
c/o:                                                                              
Street:                                                                         
City/State/Zip:                                                           
Attention:                                                                   
Tel:                                                                             
Fax:                                                                             
Email:                                                                          


SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Stockholders Agreement as of the date and year first written above.

"Common Holders" Belusha, LLP    
______________________________________________________________
By: Albert Henry, Its Partner    
______________________________________________________________
James Sapala, M.D.    
______________________________________________________________
Michael Wood, M.D.    
______________________________________________________________
Michael Schuhkneckt, D.O.    
______________________________________________________________
Larry Belenke


SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Stockholders Agreement as of the date and year first written above.

"Series A Preferred"  
______________________________________________________________
Richard Schoninger  
______________________________________________________________
Bruce S. Schonbraun  
______________________________________________________________
Richard Ullman   ______________________________________________________________
Al Moschner   ______________________________________________________________
Tim Ostrowski   ______________________________________________________________
Mark Kubow   ______________________________________________________________
John Lillard   American Constaine Insurance Company Limit  
______________________________________________________________
Eric Rahn   ______________________________________________________________
Ed Wehmer


SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Stockholders Agreement as of the date and year first written above.

"Series A Preferred"
______________________________________________________________
Frank Murnane, Jr.
______________________________________________________________
Angelo Bufalino ______________________________________________________________
Chris Perry ______________________________________________________________
Patrick Salvi ______________________________________________________________
Eric W. Rahn ______________________________________________________________
Robin D. Rahn ______________________________________________________________
Jamie R. Rahn ______________________________________________________________
James D. Kensik ______________________________________________________________
Steve Straus ______________________________________________________________
Frank Bonvino


SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------


EXHIBIT A


INVESTORS

Harvard Development, Inc.
Ricky C. Sandler
Echo Capital Growth Corporation
Dr. Lloyd A. Moriber
CLK, Inc.
Terrence L. Mealy
Shea Ventures, LLC
New England Partners Capital, L.P.
Donald C. Carter
LBJ Holdings, LLC
RMC Capital, LLC
Morgan Investors X
Seneca Health Partners LP I
1991 Finlayson Family Trust
George K. Connor and Margaret A. Connor Family Trust

--------------------------------------------------------------------------------


EXHIBIT B


COMMON HOLDERS

Belusha, LLP
James Sapala, M.D.
Michael Wood, M.D.
Michael Schuhnkneckt, D.O.
Larry Belenke